Judgment unanimously affirmed. Memorandum: Defendant appeals from his conviction of murder in the second degree. The prosecutor improperly questioned defendant about women’s underwear in his possession, which was not related in any way to the crime charged, and improperly mentioned the underwear in summation. He also was wrong in referring in summation to a phone call about the victim which was not in evidence and would have been improper if offered. However, in view of the overwhelming evidence against defendant, these improprieties cannot be said to have deprived defendant of a fair trial (see, People v Crimmins, 36 NY2d 230).
The court erred in refusing a requested missing witness charge but this was harmless error in light of the evidence.
*20Defendant’s other claim of error is without merit. (Appeal from judgment of Onondaga County Court, Burke, J. — murder, second degree.) Present — Dillon, P. J., Boomer, Green, Pine and Schnepp, JJ.